 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   KATHLEEN S.,                                          Case No.: 3:19-cv-00651-JLS-RNB
12                                        Plaintiff,
                                                           REPORT AND
13   v.                                                    RECOMMENDATION REGARDING
                                                           CROSS-MOTIONS FOR SUMMARY
14   ANDREW SAUL, Commissioner of
                                                           JUDGMENT
     Social Security,1
15
                                        Defendant.         (ECF Nos. 12, 13)
16
17
18            This Report and Recommendation is submitted to the Honorable Janis L.
19   Sammartino, United States District Judge, pursuant to 28 U.S.C. § 636(b)(1) and Civil
20   Local Rule 72.1(c) of the United States District Court for the Southern District of
21   California.
22            On April 8, 2019, plaintiff filed a Complaint pursuant to 42 U.S.C. § 405(g) seeking
23   judicial review of a decision by the Commissioner of Social Security denying her
24   application for a period of disability and disability insurance benefits. (See ECF No. 1.)
25   Now pending before the Court and ready for decision are the parties’ cross-motions for
26
27
     1
              Andrew Saul is hereby substituted as the defendant in this case per Fed. R. Civ. P.
28   25(d).
                                                       1
                                                                                3:19-cv-00651-JLS-RNB
 1   summary judgment. For the reasons set forth herein, the Court RECOMMENDS that
 2   plaintiff’s motion for summary judgment be GRANTED, that the Commissioner’s cross-
 3   motion for summary judgment be DENIED, and that Judgment be entered reversing the
 4   decision of the Commissioner and remanding this matter for further administrative
 5   proceedings.
 6
 7                              PROCEDURAL BACKGROUND
 8         On May 28, 2013, plaintiff filed an application for a period of disability and
 9   disability insurance benefits, alleging disability commencing March 2, 2012. (Certified
10   Administrative Record [“AR”]) 332-34.) Her application was denied initially and upon
11   reconsideration. (AR 177-81, 187-91.)
12         On February 14, 2014, plaintiff requested a hearing before an administrative law
13   judge (“ALJ”). (AR 193-94.) The hearing was held on April 19, 2016. Plaintiff appeared
14   with counsel, and testimony was taken from her and a vocational expert (“VE”). (See AR
15   78-95.) The ALJ issued a decision on July 19, 2016, finding that plaintiff was not disabled
16   for purposes of her benefits application. (AR 159-68.) Thereafter, plaintiff requested a
17   review of the decision by the Appeals Council. (AR 243.) On October 21, 2016, the
18   Appeals Council granted review, vacated the ALJ’s decision, and remanded for further
19   proceedings. (AR 174-75.)
20         Pursuant to the order of remand, another administrative hearing was held by a
21   different ALJ on November 14, 2017. Plaintiff appeared with different counsel, and
22   testimony was taken from a medical expert (“ME”) telephonically, as well as from plaintiff
23   and a different VE. (See AR 41-77.) The ALJ issued a decision on May 4, 2018, finding
24   that plaintiff was not disabled for purposes of her benefits application. (AR 16-28.)
25   Thereafter, on May 29, 2018, plaintiff through counsel requested a review of the decision
26   by the Appeals Council. (AR 329-31.) Plaintiff’s counsel submitted a single-page letter
27   brief on June 13, 2018 (AR 487) and submitted additional medical evidence on August 6,
28   2018 (AR 97-133). The ALJ’s decision became the final decision of the Commissioner on

                                                  2
                                                                             3:19-cv-00651-JLS-RNB
 1   February 13, 2019, when the Appeals Council denied plaintiff’s request for review. (AR
 2   1-6.) This timely civil action followed.
 3
 4                              SUMMARY OF THE ALJ’S FINDINGS
 5          In rendering his decision, the ALJ initially determined that plaintiff last met the
 6   insured status requirements of the Social Security Act on June 30, 2014. (AR 19.) The
 7   ALJ proceeded to follow the Commissioner’s five-step sequential evaluation process. See
 8   20 C.F.R. § 404.1520.2
 9          At step one, the ALJ found that plaintiff had engaged in substantial gainful activity
10   in 2014. However, the ALJ found that there had been a continuous 12-month period during
11   which plaintiff did not engage in substantial gainful activity. (AR 19.)
12          At step two, the ALJ found that plaintiff had the following severe impairments
13   through the date last insured: chronic obstructive pulmonary disease (“COPD”), hearing
14   loss, residuals of a fractured right foot with cysts, hypertension, a cyst on her liver, and
15   obesity. (AR 20.) As part of his step two determination, the ALJ further found that
16   plaintiff’s medically determinable impairments of hypothyroidism, hyperlipidemia, and
17   Bell’s palsy were nonsevere. (Id.) Likewise, the ALJ found that plaintiff’s medically
18   determinable mental impairments of depression with anxiety were nonsevere. (See AR 20-
19   22.)
20          At step three, the ALJ found that, through the date last insured, plaintiff did not have
21   an impairment or combination of impairments that met or medically equaled the severity
22   of one of the impairments listed in the Commissioner’s Listing of Impairments. (AR 23.)
23          Next, the ALJ determined that, through the date last insured, plaintiff had the
24   residual functional capacity (“RFC”) to perform light work as defined in 20 C.F.R. §
25   404.1567(b), “except that she can stand, walk, or sit for six hours in an eight-hour workday;
26
27
     2
            Unless otherwise indicated, all references herein to the Commissioner’s regulations
28   are to the regulations in effect at the time of the ALJ’s decision.
                                                    3
                                                                                3:19-cv-00651-JLS-RNB
 1   can do frequent climbing stairs, stooping, kneeling, crouching, and crawling; and must
 2   avoid concentrated exposure to pulmonary irritants or extreme temperatures.” (AR 24.)
 3         For purposes of his step four determination, the ALJ adduced and accepted the VE’s
 4   testimony that a hypothetical person with plaintiff’s vocational profile and RFC would be
 5   able to perform the requirements of plaintiff’s past relevant work as a waitress (as actually
 6   or generally performed). (AR 27-28.)
 7         Accordingly, the ALJ concluded that plaintiff was not disabled through June 30,
 8   2014, the date last insured. (AR 28.)
 9
10                                PLAINTIFF’S CLAIMS OF ERROR
11         1.     The Appeals Council was required to grant plaintiff’s request for review
12   pursuant to Social Security Ruling (“SSR”) 19-1p. (See ECF No. 12-1 at 9-10.)
13         2.     The ALJ was not properly appointed under the Constitution and therefore
14   lacked legal authority to hear and decide plaintiff’s case. (See ECF No. 12-1 at 10-16.)
15         3.     The ALJ violated Agency policy by having the medical expert testify at the
16   beginning of the administrative hearing. (See ECF No. 12-1 at 16-17.)
17         4.     The ALJ erred (a) in finding that plaintiff’s mental impairments were
18   nonsevere and (b) in not including mental limitations he found credible in his RFC
19   determination or hypothetical to the VE. (See ECF No. 12-1 at 17-21.)
20         5.     The ALJ erred in his RFC determination by failing to adopt functional
21   limitations related to plaintiff’s right arm lymphedema, hearing loss, and obesity. (See
22   ECF No. 12-1 at 21-24.)
23
24                                     STANDARD OF REVIEW
25         Under 42 U.S.C. § 405(g), this Court reviews the Commissioner’s decision to
26   determine whether the Commissioner’s findings are supported by substantial evidence and
27   whether the proper legal standards were applied. DeLorme v. Sullivan, 924 F.2d 841, 846
28   (9th Cir. 1991). Substantial evidence means “more than a mere scintilla” but less than a

                                                   4
                                                                               3:19-cv-00651-JLS-RNB
 1   preponderance. Richardson v. Perales, 402 U.S. 389, 401 (1971); Desrosiers v. Sec’y of
 2   Health & Human Servs., 846 F.2d 573, 575-76 (9th Cir. 1988). Substantial evidence is
 3   “such relevant evidence as a reasonable mind might accept as adequate to support a
 4   conclusion.” Richardson, 402 U.S. at 401. The Court must review the record as a whole
 5   and consider adverse as well as supporting evidence. Green v. Heckler, 803 F.2d 528, 529-
 6   30 (9th Cir. 1986). Where evidence is susceptible of more than one rational interpretation,
 7   the Commissioner’s decision must be upheld. Gallant v. Heckler, 753 F.2d 1450, 1452
 8   (9th Cir. 1984).
 9
10                                         DISCUSSION
11   A.    Plaintiff’s first and second claims of error fail because she did not timely raise
12         the Appointments Clause issue during the administrative proceedings.
13         Plaintiff’s first claim of error is premised on SSR 19-1p, which was promulgated in
14   light of the Supreme Court’s decision in Lucia v. Securities and Exchange Commission,
15   138 S. Ct. 2044 (2018) and which provides in pertinent part:
16         The Appeals Council will grant the claimant’s request for review in cases
           where the claimant: (1) Timely requests Appeals Council review of an ALJ’s
17
           decision or dismissal issued before July 16, 2018; and (2) raises before us
18         (either at the Appeals Council level, or previously had raised at the ALJ level)
           a challenge under the Appointments Clause to the authority of the ALJ who
19
           issued the decision or dismissal in the case.
20
21         Here, the ALJ’s decision was issued before July 16, 2018 (i.e., on May 4, 2018) and
22   plaintiff did timely request review of that decision on May 29, 2018. However, the first
23   time plaintiff raised a challenge under the Appointments Clause to the authority of the ALJ
24   was on February 26, 2019, nearly two weeks after the Appeals Council had issued its final
25   decision declining further review.     (See AR 39-40.)       The Court concurs with the
26   Commissioner that, by then, the window for raising any such challenge and triggering the
27   application of SSR 19-1p was closed. Indeed, the Court deems plaintiff’s failure to reply
28   to the Commissioner’s contention regarding the inapplicability of SSR 19-1p as a

                                                  5
                                                                              3:19-cv-00651-JLS-RNB
 1   concession to the correctness of the Commissioner’s position on plaintiff’s first claim of
 2   error.
 3            Plaintiff’s second claim of error is a straight Appointments Clause claim premised
 4   on the Supreme Court’s decision in Lucia. There, the Supreme Court held that ALJs of the
 5   Securities and Exchange Commission (“SEC”) are “Officers of the United States,” and
 6   therefore subject to the Appointments Clause of the Constitution. Lucia, 138 S. Ct. at 2055.
 7   The Court stated that “‘one who makes a timely challenge to the constitutional validity of
 8   the appointment of an officer who adjudicates his case’ is entitled to relief.” Id. (quoting
 9   Ryder v. United States, 515 U.S. 177, 182-83 (1995)). The Supreme Court reasoned that
10   Lucia was entitled to a new hearing before a different constitutionally-appointed SEC ALJ
11   because he had made a “timely challenge to the constitutional validity of the appointment
12   of [the] officer who adjudicate[d] his case.” Id. The Court determined that Lucia’s
13   challenge was timely because he had “contested the validity of [the ALJ’s] appointment
14   before the Commission, and continued pressing that claim in the Court of Appeals and this
15   Court.” Id.
16            The consensus of the Circuit Courts, including the Ninth Circuit, is that
17   Appointments Clause challenges are nonjurisdictional and may be waived or forfeited if
18   not timely asserted during the administrative proceedings. See, e.g., Turner Bros., Inc. v.
19   Conley, 757 F. App’x 697, 700 (10th Cir. 2018); Kabani & Co., Inc. v. SEC, 733 F. App’x
20   918, 919 (9th Cir. 2018); Jones Bros., Inc. v. Sec’y of Labor, 898 F.3d 669, 678 (6th Cir.
21   2018); N.L.R.B. v. RELCO Locomotives, Inc., 734 F.3d 764, 798 (8th Cir. 2013); see also
22   Intercollegiate Broad. Sys. v. Copyright Royalty Bd., 574 F.3d 748, 755-56 (D.C. Cir.
23   2009) (declining to address Appointments Clause challenge to the Copyright Royalty
24   Board members raised in supplemental briefing because it was “untimely”).
25            Notwithstanding the foregoing authority, plaintiff disputes that her failure to timely
26   raise the Appointments Clause issue at the Appeals Council level results in forfeiture of
27   that issue. Plaintiff bases this position on the Supreme Court’s holding regarding issue
28   exhaustion in Sims v. Apfel, 530 U.S. 130 (2000). (See ECF No. 12-1 at 12-14.)

                                                     6
                                                                                 3:19-cv-00651-JLS-RNB
 1         In Meanel v. Apfel, 172 F.3d 1111 (9th Cir. 1999), a decision pre-dating Sims, the
 2   Ninth Circuit held that a claimant “must raise all issues and evidence at their
 3   administrative hearings in order to preserve them on appeal.” Id. at 1115 (emphasis
 4   added). In Sims, the Supreme Court held that claimants need not “exhaust issues in a
 5   request for review by the Appeals Council in order to preserve judicial review of those
 6   issues.” Sims, 530 U.S. at 111. However, earlier in the decision, the Supreme Court
 7   explicitly noted that “[w]hether a claimant must exhaust issues before the ALJ is not before
 8   us.” See id. at 107. In Shaibi v. Berryhill, 883 F.3d 1102 (9th Cir. 2017), a case decided
 9   after Sims, the Ninth Circuit stated that “[i]n light of the Court’s express limitation on its
10   holding in Sims, we cannot say that that holding is ‘clearly irreconcilable’ with our decision
11   in Meanel, and Meanel therefore remains binding on this court with respect to
12   proceedings before an ALJ.” Id. at 1109 (emphasis added).
13         Here, plaintiff did not raise her Appointments Clause objection/challenge in front of
14   the ALJ and, as discussed above, she did not timely raise the issue before the Appeals
15   Council. The Court therefore will follow the reasoning of other district courts in this
16   Circuit which have rejected Appointments Clause claims post Sims when the challenge was
17   not timely made at the administrative level. See, e.g., Samuels v. Comm’r of Soc. Sec.,
18   2019 WL 4479534, at *5 (N.D. Cal. Sept. 18, 2019); Camilli v. Berryhill, 2019 WL
19   3412921, at *13 (N.D. Cal. July 29, 2019); Morrow v. Berryhill, 2019 WL 2009303, at *3-
20   *4 (N.D. Cal. May 7, 2019); Allen v. Berryhill, 2019 WL 1438845, at *13 (N.D. Cal. Mar.
21   31, 2019); Delores A v. Berryhill, 2019 WL 1330314, at *10 (C.D. Cal. Mar. 25, 2019);
22   Dierker v. Berryhill, 2019 WL 246429, at *3-*4 (S.D. Cal. Jan. 16, 2019), Report and
23   Recommendation adopted by 2019 WL 446231 (S.D. Cal. Feb. 5, 2019); Hugues v.
24   Berryhill, 2018 WL 3239835, at *2 n.2 (C.D. Cal. July 2, 2018).
25   //
26   //
27   //
28

                                                   7
                                                                                3:19-cv-00651-JLS-RNB
 1   B.    Reversal is not warranted based on the ALJ’s finding that plaintiff’s mental
 2   impairments were nonsevere.
 3         As part of her fourth claim of error, plaintiff is challenging the ALJ’s finding at step
 4   two of the sequential evaluation process that plaintiff’s depression and anxiety were
 5   nonsevere.3
 6         Step two of the Commissioner’s sequential evaluation process requires the ALJ to
 7   determine the medical severity of the claimant’s medically determinable impairments. See
 8   20 C.F.R. § 404.1520(a)(4)(ii). The Social Security Regulations and Rulings, as well as
 9   case law applying them, discuss the step two severity determination in terms of what is
10   “not severe.” Under the Commissioner’s regulations, an impairment is not severe “if it
11   does not significantly limit [the claimant’s] physical or mental ability to do basic work
12   activities.” See 20 C.F.R. § 404.1522(a). SSR 85-28 clarified that this means “an
13   impairment is not severe if it has no more than a minimal effect on an individual’s physical
14   or mental ability(ies) to do basic work activities.” See also Webb v. Barnhart, 433 F.3d
15   683, 686 (9th Cir. 2005). Basic work activities are “the abilities and aptitudes necessary
16   to do most jobs,” including mental activities such as understanding, carrying out, and
17   remembering simple instructions; use of judgment; responding appropriately to
18   supervision, co-workers, and usual work situations; and dealing with changes in a routine
19   work setting. See 20 C.F.R. § 404.1522(b); see also SSR 85-28.
20         The Ninth Circuit has described step two as “a de minimis screening device to
21   dispose of groundless claims.” See Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996);
22   see also Webb, 433 F.3d at 687.
23         The fallacy of plaintiff’s claim that the ALJ erred in his nonseverity finding is that
24   plaintiff is not focusing on the actual basis for the ALJ’s finding.               Under the
25
26
     3
27        In her fourth claim of error, plaintiff also contends that the ALJ erred in not including
     mental limitations he found credible in his RFC determination or hypothetical to the VE.
28   The Court will address this separate contention in Section D below.
                                                   8
                                                                                3:19-cv-00651-JLS-RNB
 1   Commissioner’s regulations, to determine whether a claimant has a severe mental
 2   impairment at step two, an ALJ must follow a “special technique.” See 20 C.F.R. §
 3   404.1520a(a).4 This entails the following steps: determining whether the claimant has any
 4   medically determinable mental impairments; rating the degree of functional limitation
 5   resulting from the mental impairment(s) in four broad functional areas; determining the
 6   severity of the mental impairment(s); and then, if any of the mental impairments is severe,
 7   proceeding to step three of the sequential evaluation process.           See 20 C.F.R. §
 8   404.1520a(b)-(d).
 9         The four broad functional areas are: understand, remember, or apply information;
10   interact with others; concentrate, persist, or maintain pace; and adapt or manage oneself.
11   See 20 C.F.R. § 404.1520a(c)(3). In rating the degree of limitation in these areas, the
12   following five-point scale is utilized: None, mild, moderate, marked, and extreme. See 20
13   C.F.R. § 404.1520a(c)(4). Under the Commissioner’s regulations, if the degrees of
14   limitation are rated as “none” or “mild,” the impairment generally is considered not severe,
15   “unless the evidence otherwise indicates that there is more than a minimal limitation in
16   your ability to do basic work activities.” See 20 C.F.R. § 404.1520a(d)(1).
17         Here, the ALJ’s decision reflects that he followed the “special technique.” He
18   acknowledged that plaintiff had been diagnosed with major depressive disorder and been
19   treated with medications, including medications for anxiety. (See AR 20.) The ALJ then
20   proceeded to rate the degree of functional limitation resulting from plaintiff’s mental
21   impairments in the four broad functional areas.
22
23
24
     4
25          The Court notes that the Social Security Agency revised the medical criteria used to
     evaluate claims involving mental disorders in a revised version of 20 C.F.R. § 404.1520a
26   effective January 17, 2017. The revised version applies to ALJ decisions issued after that
27   date. See 81 Fed. Reg. 66138-01, at 66138 n.1 (Sept. 26, 2016). Since the ALJ decision
     here was issued on May 4, 2018, all references herein to 20 C.F.R. § 404.1520a will refer
28   to the revised version.
                                                  9
                                                                              3:19-cv-00651-JLS-RNB
 1         With respect to the first broad functional area (i.e., understanding, remembering or
 2   applying information), the ALJ found that plaintiff had no limitations. In support of this
 3   finding, the ALJ noted that the record did not include any evidence of an intellectual
 4   disability and that plaintiff had completed high school, obtained a cosmetology license,
 5   and owned her own business.         Additionally, the ALJ noted that, on mental status
 6   examination, plaintiff’s thought process, insight, judgment, and memory had been intact.
 7   (AR 21.)
 8         With respect to the second broad functional area (i.e., interacting with others), the
 9   ALJ found that plaintiff had mild limitations. In support of this finding, the ALJ noted
10   that, on mental status examination, plaintiff had retained a normal eye contact, and had
11   been cooperative, demonstrating ability to relate to others. The ALJ also noted that the
12   record included no clinical findings that would demonstrate any difficulties getting along
13   with others. However, in a functional report to social security, plaintiff had reported
14   isolating herself, doing no social activities, and not getting along with family. The ALJ
15   reconciled the clinical findings with plaintiff’s report by finding mild limitations in this
16   area of functioning. (AR 21-22.)
17         With respect to the third broad functional area (i.e., concentrating, persisting, or
18   maintaining pace), the ALJ found that plaintiff had mild limitations. In support of this
19   finding, the ALJ noted that plaintiff had reported being able to pay attention for a couple
20   of hours, feeling overwhelmed, and not being able to perform tasks like she used to.
21   However, on mental status examination, she had been noted as having no difficulties with
22   concentrating or focus and the record did not include any other clinical findings showing
23   difficulty in completing tasks. Plaintiff also had reported watching television daily. The
24   ALJ reconciled plaintiff’s allegations with the clinical evidence by finding mild limitations
25   in this area of functioning. (AR 22.)
26         With respect to the fourth broad functional area (i.e., adapting or managing oneself),
27   the ALJ found that plaintiff had mild limitations. In support of this finding, the ALJ noted
28   that he considered a claimant’s ability to regulate emotions, control behavior, and maintain

                                                  10
                                                                               3:19-cv-00651-JLS-RNB
 1   well-being in work settings in this area of functioning. He noted that evidence indicated
 2   that plaintiff had presented as well groomed at appointments, demonstrating ability to
 3   maintain personal hygiene and attire appropriate to a work setting. Plaintiff also had
 4   reported independently doing her laundry, preparing her meals, shopping, and watering
 5   outdoor plants. However, because she had reported anxiety with panic attacks and had had
 6   a suicidal incident, the ALJ found mild limitations in this area of functioning. (AR 22.)
 7         Because they caused no more than “mild” limitations in the four broad functional
 8   areas, the ALJ found that plaintiff’s medically determinable mental impairments were
 9   nonsevere. (See AR 22.)
10         Nowhere in the section of plaintiff’s summary judgment motion challenging this
11   nonseverity finding does plaintiff address the ALJ’s findings with respect to the four broad
12   functional areas or the ALJ’s reasoning in support of those findings. (See ECF No. 12-1 at
13   17-20.) The Court finds that the ALJ’s findings with respect to the four broad functional
14   areas are based on a rational interpretation of the evidence. The Court further finds that
15   this is not an instance where the medical evidence otherwise indicates that there is more
16   than a minimal limitation in plaintiff’s ability to do basic mental work activities. While
17   plaintiff was prescribed a medication for anxiety, multiple examinations by plaintiff’s
18   treating medical providers during the period subsequent to the alleged onset date reflect
19   normal psychiatric findings. Indeed, plaintiff more than once denied experiencing any
20   psychiatric symptoms.      (See, e.g., AR 516, 720, 745, 801, 803, 812, 816, 925.)
21   Accordingly, the Court has no basis for finding that the ALJ erred in finding that plaintiff’s
22   medically determinable mental impairments were nonsevere.
23
24   C.    Reversal is not warranted based on the ALJ having the ME testify at the
25         beginning of the administrative hearing.
26         Plaintiff’s third claim of error is that the ALJ violated Agency policy by having the
27   ME testify at the beginning of the administrative hearing, before plaintiff testified. This
28   claim is based on the Social Security Agency’s internal policy manual, the Hearings,

                                                   11
                                                                                3:19-cv-00651-JLS-RNB
 1   Appeals, and Litigation Manual (“HALLEX”), and specifically § I-2-6-70(b) which
 2   provides in pertinent part:
 3         The ME may attend the entire hearing, but this is not required. If the ME was
           not present to hear pertinent testimony, such as testimony regarding the
 4
           claimant's current medications or sources and types of treatment, the ALJ will
 5         summarize the testimony for the ME on the record. If additional medical
           evidence is received at the hearing, the ALJ will provide it to the ME for
 6
           review before the ME testifies.
 7
 8         In his cross-motion, the Commissioner does not dispute that the ME’s testimony at
 9   the administrative hearing preceded plaintiff’s testimony and thus the ME was unaware of
10   plaintiff’s testimony when he rendered his opinions. Rather, the Commissioner contends
11   that reversal is not warranted based on this alleged error because the Ninth Circuit has held
12   that HALLEX does not give rise to any legally enforceable rights. (See ECF No. 13-1 at
13   17, citing Roberts v. Comm’r of Soc. Sec. Admin., 644 F.3d 931, 933 (9th Cir. 2011) and
14   Lockwood v. Comm’r Soc. Sec., 616 F.3d 1068, 1072 (9th Cir. 2010).)
15         Plaintiff maintains in her reply brief that the Commissioner’s reliance on Roberts
16   and Lockwood is misplaced because those decisions pre-date the promulgation of SSR 13-
17   2p in 2013. According to plaintiff, SSR 13-2p made the HALLEX binding on ALJs as a
18   matter of explicit agency policy. (See ECF No. 14 at 7-8.)
19         The Court notes that, even after the promulgation of SSR 13-2p on February 20,
20   2013, the Ninth Circuit has continued to cite Roberts and Lockwood for the proposition
21   that the Agency’s internal policy manuals such as HALLEX do not give rise to any legally
22   enforceable rights. See, e.g., Wilson v. Berryhill, 732 F. App’x 504, 507 (9th Cir. 2018);
23   Withrow v. Colvin, 672 F. App’x 748, 749 (9th Cir. 2017); Whitten v. Colvin, 642 F. App’x
24   710, 713 (9th Cir. 2016); Durden v. Colvin, 546 F. App’x 690, 690-91 (9th Cir. 2013).
25   Moreover, the contention that SSR 13-2p overrides the holdings of Roberts and Lockwood
26   has been rejected by other district courts in this Circuit, including another court in this
27   district. See Elias v. Comm’r of Soc. Sec. Admin., 2019 WL 4296779, at *3 (D. Ariz. Sept.
28   11, 2019); Hanh L. v. Comm’r, Soc. Sec. Admin., 2019 WL 5858187, at *5 (D. Or. July 23,

                                                  12
                                                                               3:19-cv-00651-JLS-RNB
 1   2019), Report and Recommendation Adopted by 2019 WL 5858182 (D. Or. Sept. 3, 2019);
 2   Hollen v. Comm’r of Soc. Sec., 2017 WL 1075194, at *8-*9 (S.D. Cal. Mar. 22, 2017);
 3   Martinez v. Colvin, 2016 WL 270911, at *5 (D. Or. Jan. 20, 2016).
 4         Indeed, in Hollen, 2017 WL 1075194, at *8-*9, the Southern District of California
 5   case, the plaintiff likewise was arguing that the ALJ had erred by failing to follow a
 6   HALLEX procedure for procuring testimony from a medical expert and that Lockwood no
 7   longer was binding as it was decided prior to SSR 13-2p. In rejecting the plaintiff’s
 8   position, the district judge reasoned as follows:
 9                “HALLEX does not impose judicially enforceable duties on either the
           ALJ or this court.” Lockwood, 616 F.3d at 1072. No authority has ever found
10
           the Ninth Circuit’s position on HALLEX was overturned, and Plaintiff’s
11         assertion that SSR 13-2P mandates that ALJs follow HALLEX procedures is
           erroneous.
12
                  “Social Security Rulings ‘represent ... statements of policy and
13         interpretations ... [but] do not carry the ‘force of law.”’ Bray, 554 F.3d at
           1224. Rather, they are only binding as far as the interpretation is applicable
14
           to the facts underlying an ALJ’s decision. Id.
15                Despite Plaintiff’s arguments to the contrary, SSR 13-2P carries no
           substantive policy interpretations applicable to the facts of her case. Rather,
16
           SSR 13-2P is a policy ruling clarifying how the Agency determines ‘whether
17         drug addiction is a contributing factor material to the determination of
           disability.’ 78 Fed. Reg. 11939, 11941 (Mar. 22, 2013). As Plaintiff does not
18
           claim the ALJ improperly applied the Plaintiff’s drug or alcohol dependence
19         in his disability determination, SSR 13-2p is not binding. See Martinez v.
           Colvin, Case No. 14cv1703-MC, 2016 WL 1054497, at *5 (D. Or. Jan. 20,
20
           2016) (“Plaintiff made no claims that there were misinterpretations of policies
21         relating to drug addiction and alcoholism in this case. Therefore, SSR 13-2P
           is inapplicable here and does not change this Court's application of
22
           Lockwood.”).
23                Accordingly, as SSR 13-2P does not mandate the ALJ follow HALLEX
           procedures, the ALJ did not err by refusing to summarize Plaintiff’s subjective
24
           testimony for the ME.
25
           The Court concurs with the foregoing reasoning. Accordingly, the Court finds that
26
     reversal is not warranted based on the ALJ’s alleged error in having the ME testify at the
27
     beginning of the administrative hearing, before plaintiff testified.
28

                                                   13
                                                                             3:19-cv-00651-JLS-RNB
 1   D.    The Court is unable to affirm the ALJ’s RFC determination because (a) the
 2         ALJ failed to properly consider the limiting effects of plaintiff’s mental
 3         impairments in his determination of plaintiff’s RFC; (b) the ALJ failed to
 4         consider whether plaintiff had any physical functional limitations as a result of
 5         her right arm lymphedema based on his erroneous finding that plaintiff’s right
 6         arm lymphedema was not a medically determinable impairment; (c) the ALJ
 7         should have developed the record further with respect to plaintiff’s obesity; and
 8         (d) the ALJ should have developed the record further with respect to plaintiff’s
 9         hearing loss.
10         For the following four reasons, the Court is unable to affirm the ALJ’s RFC
11   determination. It follows that the Court also is unable to affirm the ALJ’s vocational
12   determination at step four of the sequential evaluation process.
13
14         1.     The ALJ failed to properly consider the limiting effects of plaintiff’s mental
15                impairments in his determination of plaintiff’s RFC.
16         As part of her fourth claim of error, plaintiff contends that the ALJ erred in not
17   including the mild mental limitations he found credible at step two of the sequential
18   evaluation process in his RFC determination or his hypothetical questions to the VE. (See
19   ECF No. 12-1 at 20-21.)
20         In assessing a claimant’s RFC, an ALJ must consider the limiting effect of all
21   impairments, including those that are nonsevere. See 20 C.F.R. § 404.1545(a)(2). In
22   Hutton v. Astrue, 491 F. App’x 850 (9th Cir. 2012), the ALJ determined at step two that
23   the claimant’s PTSD caused mild limitations in concentration, persistence or pace, but was
24   nonsevere. Hutton, 491 F. App’x at 850. The ALJ later explicitly excluded consideration
25   of the claimant’s PTSD in making his determination of the claimant’s RFC because he
26   found that the claimant lacked credibility. In holding that the ALJ had erred, the Ninth
27   Circuit reasoned: “[W]hile the ALJ was free to reject Hutton's testimony as not credible,
28   there was no reason for the ALJ to disregard his own finding that Hutton's nonsevere PTSD

                                                  14
                                                                             3:19-cv-00651-JLS-RNB
 1   caused some “mild” limitations in the areas of concentration, persistence, or pace.” Hutton,
 2   491 F. App’x at 851.
 3         Numerous courts in this Circuit have followed Hutton and found reversible error
 4   where the ALJ failed to include mild mental limitations in the assessment of the claimant’s
 5   RFC. See, e.g., Carlson v. Berryhill, 2019 WL 1116241, at *17-*18 (N.D. Cal. Mar. 10,
 6   2019); Barrera v. Berryhill, 2018 WL 4216693, at *4-*5 (C.D. Cal. Sept. 5, 2018); Gates
 7   v. Berryhill, 2017 WL 2174401, at *2 (C.D. Cal. May 16, 2017); Smith v. Colvin, 2015 WL
 8   9023486, at *8-*9 (N.D. Cal. Dec. 16, 2015); Kramer v. Astrue, 2013 WL 256790, at *2-
 9   3 (C.D. Cal. Jan. 22, 2013). Other courts have found Hutton to be inapplicable where the
10   record demonstrates that the ALJ did consider a claimant’s nonsevere mental impairments
11   before concluding that they did not cause any significant limitation necessitating inclusion
12   in the RFC. See, e.g., Thompson v. Saul, 2019 WL 3302471, at *7 (E.D. Cal. July 23,
13   2019); George A. v. Berryhill, 2019 WL 1875523, at *3-*5 (C.D. Cal. Apr. 24, 2019);
14   Lindsay v. Berryhill, 2018 WL 3487167, at *6 (C.D. Cal. July 18, 2018); Aranda v.
15   Berryhill, 2017 WL 3399999, at *5-*6 (C.D. Cal. Aug. 8, 2017).
16         In the Court’s view, this case falls squarely under Hutton. The ALJ here found mild
17   limitations in three of the four broad functional areas: interacting with others;
18   concentrating, persisting, or maintaining pace; and adapting or managing oneself. Based
19   on these findings and his finding of no limitation in the other broad functional area, the
20   ALJ determined that plaintiff’s medically determinable mental impairments were
21   nonsevere. However, the ALJ acknowledged that the mental RFC assessment used at steps
22   four and five of the sequential evaluation process “requires a more detailed assessment by
23   itemizing various functions contained in the broad categories found in paragraph B of the
24   adult mental disorders listings.” (See AR 22, citing SSR 96-8p.) Notwithstanding this
25   acknowledgement, the ALJ discussed plaintiff’s mental impairments only in connection
26   with Finding No. 4 (severity) of his decision. (See AR 20-23.) The decision does not
27   contain any discussion or reflect any reasoned consideration of the mild limitations caused
28   by plaintiff’s mental impairments in connection with Finding No. 6 (RFC). (See AR 24-

                                                  15
                                                                              3:19-cv-00651-JLS-RNB
 1   27.) Nor does the decision contain any discussion or reflect any reasoned consideration of
 2   the mild limitations caused by plaintiff’s mental impairments in connection with Finding
 3   No. 7 (past relevant work). (See AR 27-28.) The ALJ’s boilerplate assertion in connection
 4   with Finding No. 4 that his RFC assessment “reflects the degree of limitation I have found
 5   in the ‘paragraph B’ mental function analysis” was not sufficient. See Delia v. Saul, 2019
 6   WL 4601834, at *8 (D. Idaho Sept. 23, 2019); Gates, 2017 WL 2174401, at *3 (rejecting
 7   the Commissioner’s argument that one can “infer” that the ALJ considered plaintiff’s mild
 8   mental limitations as inconsistent with Hutton); cf. Curtis v. Comm’r of Soc. Sec., 584 F.
 9   App'x 390, 391 (9th Cir. 2014) (“Although the ALJ wrote that he considered ‘[a]ll
10   impairments, severe and non-severe,’ in determining [the claimant’s] residual functional
11   capacity (RFC), we are unable to determine on the record before us whether the ALJ
12   adequately considered [the claimant’s] mental health limitations.”).
13         Thus, the ALJ plainly erred. Moreover, the Court is unable to find that the error was
14   “inconsequential to the ultimate nondisability determination” and therefore harmless. See
15   Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012). The Court cannot determine what
16   the result would have been if the ALJ had properly considered plaintiff’s mild mental
17   limitations when assessing her RFC. Since the ALJ did not include in any of his
18   hypotheticals to the VE any functional limitations relating to plaintiff’s mild mental
19   limitations (see AR 72-75), the Court also cannot determine how the VE would have
20   testified had any such limitations been included in the hypotheticals posed.
21
22         2.     The ALJ failed to consider whether plaintiff had any physical functional
23                limitations as a result of her right arm lymphedema based on his erroneous
24                finding that plaintiff’s right arm lymphedema was not a medically
25                determinable impairment.
26         In connection with Finding No. 4 (severity) of his decision, the ALJ acknowledged
27   that plaintiff had complained of lymphedema. However, the ALJ stated that he did not
28

                                                 16
                                                                             3:19-cv-00651-JLS-RNB
 1   consider lymphedema in his RFC determination because it was not a medically
 2   determinable impairment. (See AR 23.)
 3           As part of her fifth claim of error, plaintiff contends that the ALJ erred in finding
 4   that plaintiff’s right arm lymphedema was not a medically determinable impairment and in
 5   failing to adopt any functional limitations related to this impairment. (See ECF No. 12-1
 6   at 21-22.) The Court concurs that the ALJ erred in finding that plaintiff’s right arm
 7   lymphedema was not a medically determinable impairment. Plaintiff’s treatment notes
 8   reflect a finding on physical examination of “mild lymphedema in her right arm.” (See AR
 9   502.)
10           Thus, the question becomes whether the ALJ’s error was harmless. As noted above,
11   under the Commissioner’s regulations, an ALJ must consider the limiting effect of all
12   impairments in assessing a claimant’s RFC, including those that the ALJ assessed as
13   nonsevere.      Here, plaintiff testified at the administrative hearing about functional
14   limitations caused by her lymphedema, such as difficulty gripping things and the inability
15   to carry anything with her right arm. (See AR 61-63, 67-68.) However, the ALJ’s decision
16   does not contain any discussion or reflect any reasoned consideration of that testimony or
17   of plaintiff’s right arm lymphedema in connection with his RFC determination and the
18   ALJ’s RFC determination did not include any functional imitations relating to plaintiff’s
19   use of her right arm. (See AR 24-27.) While the ALJ’s third hypothetical to the VE did
20   include functional limitations due to plaintiff’s lymphedema in her right dominant hand
21   (see AR 74), those limitations did not completely comport with the functional limitations
22   caused by her lymphedema about which plaintiff had testified. Accordingly, the Court is
23   unable to find that this error by the ALJ was harmless.
24
25           3.    The ALJ should have developed the record further with respect to plaintiff’s
26                 obesity.
27           As part of her fifth claim of error, plaintiff also contends that, in light of his step two
28   finding that plaintiff’s obesity constituted a severe impairment and the ME’s

                                                      17
                                                                                    3:19-cv-00651-JLS-RNB
 1   acknowledgment at the administrative hearing that plaintiff would have postural limitations
 2   because of her obesity (see AR 50), the ALJ erred when he failed to adopt any postural
 3   limitations relating to plaintiff’s obesity. (See ECF No. 12-1 at 23-24.) In response, the
 4   Commissioner disputes that the ALJ failed to account for plaintiff’s obesity in his RFC
 5   determination. The Commissioner notes in this regard that the ALJ assessed a restrictive
 6   RFC that “limited [p]laintiff’s walking standing, sitting, postural, and environmental
 7   capacities”; and that, contrary to plaintiff’s contention, the ALJ’s RFC determination did
 8   include specific postural limitations. The ALJ limited plaintiff to only “frequent” climbing
 9   of stairs, kneeling, crouching, and crawling. This meant that plaintiff could perform these
10   postural activities no more than one to two-thirds of the workday. (See ECF No. 13-1 at
11   23-24, citing SSR 83-10 for the definition of “frequent.”)
12         In Social Security cases, the ALJ has a special, independent duty to develop the
13   record fully and fairly and to assure that the claimant’s interests are considered, and this
14   special duty exists even when the claimant is represented by counsel. See, e.g., Garcia v.
15   Comm’r of Soc. Sec., 768 F.3d 925, 930 (9th Cir. 2014); Tonapetyan v. Halter, 242 F.3d
16   1144, 1150 (9th Cir. 2001); Smolen, 80 F.3d at 1288; Brown v. Heckler, 713 F.2d 441, 443
17   (9th Cir.1983). “The ALJ must develop the record when there is ambiguous evidence or
18   when the record is inadequate to allow for proper evaluation of the evidence.” McLeod v.
19   Astrue, 640 F.3d 881, 885 (9th Cir. 2011) (quoting Mayes v. Massanari, 276 F.3d 453,
20   459-60 (9th Cir. 2001)). Moreover, “[a] specific finding of ambiguity or inadequacy of the
21   record is not necessary to trigger this duty to inquire, where the record establishes
22   ambiguity or inadequacy.”). McLeod, 640 F.3d at 885.
23         Here, at step two of the sequential evaluation process, the ALJ found, based on the
24   medical evidence of record, that one of plaintiff’s severe impairments was her obesity. As
25   discussed above, under the Commissioner’s regulations, an impairment is severe only if it
26   significantly limits the claimant’s physical or mental ability to do basic work activities.
27   See 20 C.F.R. § 405.1522(a) (emphasis added). Basic work activities include “[p]hysical
28

                                                  18
                                                                              3:19-cv-00651-JLS-RNB
 1   functions such as walking, standing, sitting, lifting, pushing, pulling, reaching, carrying, or
 2   handling.” See 20 C.F.R. § 404.1522(b).
 3         The medical evidence before the ALJ did not include an opinion from any treating
 4   or examining physician regarding plaintiff’s work-related limitations due to her obesity.
 5   While the ME acknowledged at the administrative hearing that plaintiff would have
 6   postural limitations because of her obesity, he did not specify what those postural
 7   limitations would be and the ALJ did not follow up with any examination of him regarding
 8   that issue. (See AR 50.) The Court finds that the ALJ’s failure to either follow up with
 9   plaintiff’s treating doctors or the ME regarding plaintiff’s work-related limitations due to
10   her obesity (or order a consultative examination that would have encompassed that issue)
11   (a) constituted a violation of the ALJ’s special duty to fully and fairly develop the record,
12   and (b) resulted in a decision that was not supported by substantial evidence. See, e.g.,
13   Molina v. Berryhill, 2018 WL 6421287, at *4 (E.D. Cal. Dec. 6, 2018) (holding that ALJ’s
14   RFC determination was not supported by substantial evidence when ALJ made her own
15   evaluation of the functional limitations caused by the claimant’s diagnosed impairments
16   without further developing the record through a consultative examination); de Lopez v.
17   Astrue, 643 F. Supp. 2d 1178, 1184 (C.D. Cal. 2009) (holding that ALJ failed in his duty
18   to fully and fairly develop the record where the administrative record did not contain any
19   opinion by a treating or examining physician regarding the claimant’s RFC); Mendoza v.
20   Barnhart, 436 F. Supp. 2d 1110, 1116 (C.D. Cal. 2006) (same); see also Banks v. Barnhart,
21   434 F. Supp. 2d 800, 805 (C.D. Cal. 2006) (“[T]he ALJ’s RFC determination or finding
22   must be supported by medical evidence, particularly the opinion of a treating or an
23   examining physician.”). Absent medical opinion evidence, the ALJ was not qualified to
24   make the determination he made. See Day v. Weinberger, 522 F.2d 1154, 1156 (9th Cir.
25   1975) (recognizing that an ALJ is “not qualified as a medical expert”).
26   //
27   //
28

                                                   19
                                                                                3:19-cv-00651-JLS-RNB
 1         4.     The ALJ should have developed the record further with respect to plaintiff’s
 2                hearing loss.
 3         As part of her fifth claim of error, plaintiff also contends that, in light of his step two
 4   finding that plaintiff’s hearing loss constituted a severe impairment, the ALJ erred in failing
 5   to adopt any functional limitations relating to that impairment. Plaintiff maintains that the
 6   ALJ should not have relied upon the testimony of the ME, who acknowledged that he could
 7   not interpret the audiograms of record. (See ECF No. 12-1 at 22-23, citing AR 51.)
 8   Plaintiff also contends that the ALJ erred by failing to consider the following statement by
 9   the Social Security interviewer in her May 28, 2013 Field Office Report (AR 388): “I could
10   tell she had a hearing impairment because she asked me to repeat myself a few times and
11   she was concentrating on my lips to help her understand what I was saying.” According to
12   plaintiff, the ALJ’s failure to even mention the observations of the Social Security
13   employee violated his duty under SSR 16-3p to “consider any statements in the record
14   noted by agency personnel who previously interviewed the individual.” (See ECF No. 12-
15   1 at 23.)
16         In response, the Commissioner contends that plaintiff’s argument that the ALJ’s
17   severity finding compelled limitations in plaintiff’s RFC is incorrect under the regulations
18   and Ninth Circuit precedent. (See ECF No. 13-1 at 22-23, citing Hoopai v. Astrue, 499
19   F.3d 1071, 1076 (9th Cir. 2007) and Bray v. Comm'r of Soc. Sec. Admin., 554 F.3d 1219,
20   1228-29 (9th Cir. 2009).) Further, according to the Commissioner, “the ALJ explained
21   that while [p]laintiff reported some difficulty in understanding, her hearing loss was noted
22   to be ‘mild’ at her most recent examination, she testified that her hearing aids worked well,
23   mental-status examinations revealed she had no difficulties in understanding or speaking,
24   and the record evidenced limited treatment for hearing, with no further treatment
25   recommended by her medical providers.”              (ECF No. 13-1 at 23.)          Finally, the
26   Commissioner contends that the ALJ’s duty under SSR 16-3p to consider statements by
27   agency employees did not mean that the ALJ had a duty to explicitly discuss such evidence.
28   (See id.)

                                                    20
                                                                                  3:19-cv-00651-JLS-RNB
 1         The Court will address first the issue of whether reversal is warranted based on the
 2   ALJ’s alleged violation of his duty under SSR 16-3p. “The ALJ’s general obligation under
 3   SSR 16-3p to consider statements of agency personnel who interviewed the claimant does
 4   not impose a duty to discuss every such statement on the records no matter the probative
 5   value.” Ferdows v. Berryhill, 2018 WL 7501295, at *2 (C.D. Cal. Oct. 10, 2018) (citing
 6   Vincent ex rel. Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984)). Rather, the
 7   ALJ need only explain why “significant probative evidence has been rejected.” See
 8   Vincent, 739 F.2d at 1395. In the Court’s view, the interviewer’s statement and observation
 9   were probative of whether, during the period relevant to her benefits application (i.e.,
10   March 2, 2012 through June 30, 2014), plaintiff’s medically determinable impairment of
11   hearing loss constituted a severe impairment. And, the ALJ did so find. However, in the
12   Court’s view, the interviewer’s statement and observation were not probative of whether,
13   when wearing her hearing aids, plaintiff’s hearing impairment prevented her from
14   performing any basic work activities or whether plaintiff had any functional limitations
15   relating to her hearing impairment. For one thing, it was unclear from the Field Office
16   Report whether plaintiff even was wearing hearing aids at the time of the interview. For
17   another, plaintiff acknowledged at the administrative hearing that, throughout the year
18   2014, which was after the Field Office interview, she had been gainfully employed at a
19   diner as a waitress and cashier. (See AR 56; see also AR 374, 381.) Accordingly, the
20   Court concurs with the Commissioner that reversal is not warranted based on the alleged
21   violation of SSR 16-3p.
22         As for plaintiff’s other contentions of error relating to her hearing impairment, the
23   Court finds that the Commissioner’s reliance on Hoopai and Bray is misplaced. Hoopai is
24   inapposite. The issue there was whether satisfaction of the step-two threshold requirement
25   that a claimant prove her limitations are severe was dispositive of the step-five
26   determination of whether the non-exertional limitations were sufficiently severe such as to
27   invalidate the ALJ’s exclusive use of the grids without the assistance of a vocational expert.
28   See Hoopai, 499 F.3d. at 1076.        Bray is distinguishable. There, the claimant was

                                                   21
                                                                                3:19-cv-00651-JLS-RNB
 1   contending that, after the ALJ found that her adjustment disorder was a severe impairment
 2   at step two, the ALJ had failed to account for that mental impairment in his final
 3   construction of her RFC. The Ninth Circuit did observe that Bray had “offer[ed] no
 4   authority to support the proposition that a severe mental impairment must correspond to
 5   limitations on a claimant’s ability to perform basic work activities.” See Bray, 554 F.3d at
 6   1228-29. However, unlike here, the ALJ’s RFC determination in Bray did include a
 7   functional limitation relating to the severe impairment in question. Moreover, the medical
 8   evidence of record in Bray included a medical opinion that the Ninth Circuit found
 9   supported the ALJ’s conclusions that Bray’s mental impairments prevented her from
10   completing only the most complex tasks. See id. at 1229.
11         Here, the medical evidence of record before the ALJ did not include an opinion from
12   any treating or examining physician regarding whether plaintiff had any work-related
13   limitations due to her hearing loss. Moreover, the Court concurs with plaintiff that the ALJ
14   could not properly rely upon the testimony of the ME regarding the severity of plaintiff’s
15   hearing impairment, since the ME acknowledged that he could not interpret the audiograms
16   of record. The Court also notes that, contrary to the Commissioner’s characterization, the
17   ALJ did not state that plaintiff’s hearing loss was noted to be “mild” at her most recent
18   examination. Rather, he stated that plaintiff “was assessed as having mild to profound
19   bilateral sensorineural hearing loss, relatively symmetric with bilateral intermittent
20   tinnitus.”   (See AR 25, citing AR 918.)            Also contrary to the Commissioner’s
21   characterization, the ALJ did not mention plaintiff’s mental-status examinations in his
22   discussion of plaintiff’s hearing loss. (See AR 25.) Although plaintiff did respond in the
23   affirmative at the administrative hearing, when the ALJ asked if her hearing aids seemed
24   to be working pretty well for her (see AR 63), plaintiff also claimed twice that she was
25   having some trouble hearing what was being said (see AR 52, 67). And, finally, the fact
26   that the record evidenced limited treatment for hearing with no further treatment
27   recommended by her medical providers begs the question of whether plaintiff had any
28   work-related limitations due to her hearing loss.

                                                  22
                                                                              3:19-cv-00651-JLS-RNB
 1         In the Court’s view, this is another instance of the ALJ failing in his duty to fully
 2   and fairly develop the record, with the result that ALJ’s RFC determination cannot be found
 3   to be supported by substantial evidence.
 4
 5                           CONCLUSION AND RECOMMENDATION
 6         The law is well established that the decision whether to remand for further
 7   proceedings or simply to award benefits is within the discretion of the Court. See, e.g.,
 8   Salvador v. Sullivan, 917 F.2d 13, 15 (9th Cir. 1990); McAllister v. Sullivan, 888 F.2d 599,
 9   603 (9th Cir. 1989); Lewin v. Schweiker, 654 F.2d 631, 635 (9th Cir. 1981). Remand for
10   further proceedings is warranted where additional administrative proceedings could
11   remedy defects in the decision. See, e.g., Kail v. Heckler, 722 F.2d 1496, 1497 (9th Cir.
12   1984); Lewin, 654 F.2d at 635. Remand for the payment of benefits is appropriate where
13   no useful purpose would be served by further administrative proceedings, Kornock v.
14   Harris, 648 F.2d 525, 527 (9th Cir. 1980); where the record has been fully developed,
15   Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); or where remand would
16   unnecessarily delay the receipt of benefits to which the disabled plaintiff is entitled, Bilby
17   v. Schweiker, 762 F.2d 716, 719 (9th Cir. 1985).
18         The Court is mindful of Ninth Circuit authority for the proposition that, where an
19   ALJ failed to properly consider either subjective symptom testimony or medical opinion
20   evidence, it is sometimes appropriate to credit the evidence as true and remand the case for
21   calculation and award of benefits. See, e.g., Garrison v. Colvin, 759 F.3d 995, 1019-21
22   (9th Cir. 2014). However, in Ghanim v. Colvin, 763 F.3d 1154, 1167 (9th Cir. 2014), a
23   case decided after Garrison, another Ninth Circuit panel did not apply or even
24   acknowledge the “credit as true” rule where substantial evidence did not support an ALJ’s
25   rejection of treating medical opinions and his adverse credibility determination; instead,
26   the panel simply remanded the case for further administrative proceedings. And, in Marsh
27   v. Colvin, 792 F.2d 1170, 1173 (9th Cir. 2015), the panel did not apply or even
28   acknowledge the “credit as true” rule where the ALJ had failed to even mention a treating

                                                   23
                                                                                3:19-cv-00651-JLS-RNB
 1   source’s opinion that the claimant was “pretty much nonfunctional”; instead, the panel
 2   simply remanded the case to afford the ALJ the opportunity to comment on the doctor’s
 3   opinions.
 4         Here, even though none of plaintiff’s claims of error is directed to the ALJ’s adverse
 5   credibility determination, plaintiff conclusorily asserts that the Court “should credit the
 6   limitations alleged by [plaintiff] as true and award the benefits sought.” (See ECF No. 15
 7   at 13.) In response, the Commissioner has argued that the proper remedy in the event of
 8   reversal is a remand for further administrative proceedings. (See ECF No. 16-1 at 14-15.)
 9   The Court deems plaintiff’s failure to adequately brief the issue of the appropriate remedy
10   and failure to even reply to the Commissioner’s legal argument in this regard as a
11   concession to the correctness of the Commissioner’s position.
12         For the foregoing reasons, this Court RECOMMENDS that plaintiff’s motion for
13   summary judgment be GRANTED, that the Commissioner’s cross-motion for summary
14   judgment be DENIED, and that Judgment be entered reversing the decision of the
15   Commissioner and remanding this matter for further administrative proceedings pursuant
16   to sentence four of 42 U.S.C. § 405(g).
17         Any party having objections to the Court’s proposed findings and recommendations
18   shall serve and file specific written objections within 14 days after being served with a
19   copy of this Report and Recommendation. See Fed. R. Civ. P. 72(b)(2). The objections
20   should be captioned “Objections to Report and Recommendation.” A party may respond
21   to the other party’s objections within 14 days after being served with a copy of the
22   objections. See id.
23         IT IS SO ORDERED.
24
25   Dated: January 21, 2020
26                                                _____________________________
                                                  ROBERT N. BLOCK
27
                                                  UNITED STATES MAGISTRATE JUDGE
28

                                                 24
                                                                              3:19-cv-00651-JLS-RNB
